Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-16-00209-CV

                                    Candelaria GARCIA,
                                         Appellant

                                              v.

                         STATE FARM LLOYDS and Sylvia Garza,
                                     Appellees

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-15-106
                         Honorable Romero Molina, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        It is ORDERED that appellees State Farm Lloyds and Sylvia Garza recover their costs of
this appeal from appellant Candelaria Garcia.

       SIGNED December 14, 2016.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice